DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of ‘852 teaches substantially similar subject matter as that of the instant application.
Claim Objections
Claim 1 is objected to because of the following informalities:  Please replace the semicolon at the end of claim 1 with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video “How to Install Smart Closet Lighting// Motion Activated” published on 29 June 2018 by Mother Daughter Projects DIY {link to video: https://www.youtube.com/watch?v=NlWQN1VWwDY (please note screen shots of pertinent portions of video provided in record)} in view of Arruda (US 2006/0176697).
	With respect to claim 1,
Mother Daughter Projects discloses a system for illuminating a closet, comprising: 
a light strip (see 0:20 of video) configured to be disposed in an inside perimeter of a closet doorway (see 1:47-2:12 of video); 
a control system configured to control turning on and off the light strip (see 1:30-1:40 of video); 
a first activity sensor configured to detect motion in a first side of the closet doorway and to provide a signal to the control system in response to detecting motion (see 1:10-1:25 of video).
However, Mother Daughter Projects is silent to a second activity sensor configured to detect motion in a second side of the closet doorway and to provide a signal to the control system in response to detecting motion.
Figure 3B of Arruda, in the same field of endeavor, teaches a light fixture used for a sliding glass doorway. Arruda further teaches the use of two activity sensors (305, 306) to detect movement of either door to turn the lights on (Paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second activity sensor for the purpose of increasing the motion detection area.
With respect to claim 2,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip defines a proximal end and a distal end, and the control system is configured to be attached to the proximal end of the light strip (see 1:43 of video).  
With respect to claim 3,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip defines a proximal end and a distal end, the first activity sensor is configured to be disposed at the proximal end of the light strip, and the second activity sensor is configured to be disposed at the distal end of the light strip (see Figure 3B of Arruda).  
With respect to claim 4,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip is configured to extend around at least 51 % of the inside perimeter of the doorway (see 2:00-2:05 of video).  
With respect to claim 5,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip is configured to extend around at least 90% of the perimeter of the doorway (see 2:00-2:05 of video).    
With respect to claim 6,
The combination of Mother Daughter Projects and Arruda further teaches wherein the closet has two sliding doors, and the activity sensors are each configured to detect a sliding motion of a corresponding one of the sliding doors (see Figure 3B of Arruda).    
With respect to claim 7,
The combination of Mother Daughter Projects and Arruda teaches the invention as claimed, but is silent to wherein the closet has two French doors, and the activity sensors are each configured to detect an opening motion of a corresponding one of the French doors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting system of Mother Daughter Projects and Arruda on French doors, since all the claimed elements were known in the prior art and one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
With respect to claim 8, 
The combination of Mother Daughter Projects and Arruda further teaches wherein the closet has two bifold doors, and the activity sensors are each configured to detect an opening motion of a corresponding one of the bifold doors (see 0:04 of video)
With respect to claim 9,
The combination of Mother Daughter Projects and Arruda further teaches wherein the closet has no doors, and the activity sensors are each configured to detect motion of a person into a corresponding side of the closet doorway (see Figure 1 of Arruda).  
With respect to claim 10,
The combination of Mother Daughter Projects and Arruda further teaches wherein the control system is configured to deactivate the light strip in response to a programmed motion sequence of a door of the closet (see 2:30 of video where lights are deactivated otherwise the lights would be on all the time and a motion sensor would not be needed; see also paragraph 21 of Arruda).  
With respect to claim 11,
Mother Daughter Projects discloses a system for illuminating a closet, comprising: 
a light strip (see 0:20 of video) configured to be disposed in an inside perimeter of a closet doorway (see 1:47-2:12 of video); 
a control system configured to be connected to the light strip, wherein the control system is configured to control turning on and off the light strip (see 1:30-1:40 of video - where the control system is wirelessly connected to the light strip); 
a first activity sensor configured to be connected to the light strip, to detect motion in a first side of the closet doorway, and to provide a signal to the control system in response to detecting motion (see 1:10-1:25 of video - where the activity sensor is wirelessly connected to the light strip). 
However, Mother Daughter Projects is silent to a second activity sensor configured to be connected to the light strip, to detect motion in a second side of the closet doorway, and to provide a signal to the control system in response to detecting motion.  
Figure 3B of Arruda, in the same field of endeavor, teaches a light fixture used for a sliding glass doorway. Arruda further teaches the use of two activity sensors (305, 306) to detect movement of either door to turn the lights on (Paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second activity sensor for the purpose of increasing the motion detection area.
With respect to claim 12,
The combination of Mother Daughter Projects and Arruda further teaches wherein the control system is configured to be disposed at one end of the light strip (see 1:43 of video).    
With respect to claim 13,
The combination of Mother Daughter Projects and Arruda further teaches wherein the first activity sensor is configured to be disposed at a first end of the light strip, and the second activity sensor is configured to be disposed at a second end of the light strip (see Figure 3B of Arruda).  
With respect to claim 14,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip is configured to extend around at least 51 % of the inside perimeter of the doorway (see 2:00-2:05 of video).    
With respect to claim 15,
The combination of Mother Daughter Projects and Arruda further teaches wherein the closet has two doors, and the first and second activity sensors are each configured to detect an opening motion of a corresponding one of the doors (see Figure 3B of Arruda).  
With respect to claim 16,
The combination of Mother Daughter Projects and Arruda further teaches wherein the closet has no doors, and the first and second activity sensors are each configured to detect motion of a person into a corresponding side of the closet doorway (see Figure 1 of Arruda).    
With respect to claim 17,
Mother Daughter Projects discloses a closet illumination system, comprising: 
a light strip (see 0:20 of video) configured to be installed around at least 51 % of an inside perimeter of a closet doorway (see 1:47-2:12 of video); 
a control system configured to control turning on and off the light strip (see 1:30-1:40 of video); 
a power supply configured to provide power to the control system (see 1:42-1:44 of video); 
a first activity sensor configured to be connected to the light strip, to detect motion in a first side of the closet doorway, and to provide a signal to the control system in response to detecting motion (see 1:10-1:25 of video). 
However, Mother Daughter Projects is silent to a second activity sensor configured to be connected to the light strip, to detect motion in a second side of the closet doorway, and to provide a signal to the control system in response to detecting motion.  
Figure 3B of Arruda, in the same field of endeavor, teaches a light fixture used for a sliding glass doorway. Arruda further teaches the use of two activity sensors (305, 306) to detect movement of either door to turn the lights on (Paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second activity sensor for the purpose of increasing the motion detection area.
With respect to claim 18,
The combination of Mother Daughter Projects and Arruda further teaches wherein the first activity sensor is configured to be disposed at a proximal end of the light strip and the second activity sensor is configured to be disposed at a distal end of the light strip (see Figure 3B of Arruda).  
With respect to claim 19,
The combination of Mother Daughter Projects and Arruda further teaches wherein the light strip is configured to deliver power to the second activity sensor (see Figure 4 of Arruda).  
With respect to claim 20,
The combination of Mother Daughter Projects and Arruda further teaches the first and second activity sensors are each configured to detect an opening motion of a corresponding door of the closet (Paragraph 19 of Arruda).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844